UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-06103 Investors Cash Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:8/31 Date of reporting period: 5/31/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2011(Unaudited) DWS Variable NAV Money Fund Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 9.7% BNP Paribas, 0.35%, 8/8/2011 Shell International Finance BV, 5.625%, 6/27/2011 Societe Generale, 0.29%, 7/12/2011 Total Certificates of Deposit and Bank Notes (Cost $1,951,766) Commercial Paper 48.4% Issued at Discount * BPCE SA, 0.25%, 6/13/2011 General Electric Capital Corp., 0.19%, 7/18/2011 Grampian Funding LLC, 144A, 0.26%, 7/12/2011 Hannover Funding Co., LLC, 0.37%, 7/15/2011 Kells Funding LLC, 144A, 0.22%, 6/10/2011 Nestle Capital Corp., 144A, 0.07%, 6/1/2011 Proctor & Gamble Co., 0.13%, 6/15/2011 Rabobank USA Financial Corp., 0.25%, 9/8/2011 Romulus Funding Corp., 144A, 0.3%, 6/23/2011 Siemens Capital Co., LLC, 144A, 0.06%, 6/1/2011 Skandinaviska Enskilda Banken AB, 0.25%, 6/10/2011 Svenska Handelsbanken AB, 0.23%, 8/15/2011 Swedbank AB, 0.26%, 7/13/2011 Sydney Capital Corp., 144A, 0.32%, 7/11/2011 White Point Funding, Inc., 144A, 0.3%, 6/2/2011 Total Commercial Paper (Cost $9,677,776) Municipal Bonds and Notes 41.9% Allegheny County, PA, Hospital Development Authority Revenue, UPMC Senior Living Corp., 0.19% **, 7/15/2028, INS: Fannie Mae, LIQ: Fannie Mae Arizona, Health Facilities Authority Revenue, Catholic West, Series A, 0.17% **, 7/1/2035, LOC: JPMorgan Chase Bank BlackRock MuniYield New York Quality Fund, Inc., Series W-7-2477, 144A, AMT, 0.38% ***, 5/1/2041, LIQ: Citibank NA Colorado, Housing Finance Authority, Single Family Mortgage Revenue, "I", Series A-3, AMT, 0.17% **, 5/1/2038, LOC: Fannie Mae, Freddie Mac Connecticut, State Health & Educational Facilities Authority Revenue, Yale University, Series Y-3, 144A, 0.08% **, 7/1/2035 Florida, Keys Aqueduct Authority Water Revenue, 0.14% **, 9/1/2035, LOC: TD Bank NA Harris County, TX, Cultural Educational Facilities Finance Corp. Revenue, YMCA of Greater Houston, Series C, 0.13% **, 6/1/2038, LOC: Bank of America NA Illinois, Development Finance Authority Revenue, Fenwick High School Project, 0.2% **, 3/1/2032, LOC: JPMorgan Chase Bank Illinois, Finance Authority Revenue, University of Chicago Medical Center, Series E-1, 0.13% **, 8/1/2043, LOC: JPMorgan Chase Bank Indiana, State Development Finance Authority, Industrial Development Revenue, Republic Services, Inc., 0.11% **, 11/1/2035, LOC: JPMorgan Chase Bank Iowa, Finance Authority Health Facilities Revenue, Iowa Health Systems, Series A, 0.11% **, 2/15/2035, LOC: JPMorgan Chase Bank Massachusetts, State Development Finance Agency Revenue, Buckingham Brown & Nichols, 0.19% **, 6/1/2036, LOC: JPMorgan Chase Bank Nuveen Premier Income Municipal Fund 2, Inc., Series 1-4895, 144A, AMT, 0.38%***, 5/5/2041, LIQ: Barclays Bank PLC Total Municipal Bonds and Notes (Cost $8,375,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $20,004,542) † Other Assets and Liabilities, Net Net Assets For information on the Fund’s policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund’s most recent prospectus. * Annualized yield at time of purchase; not a coupon rate. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels.These securities are often payable on demand and are shown at their current rates as of May 31, 2011. *** These securities are shown at their current rate as of May 31, 2011.Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. † The cost for federal income tax purposes was $20,004,542.At May 31, 2011, net unrealized appreciation for all securities based on tax cost was $943.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $1,058 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $115. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Investments in Securities(a) $
